     Case 9:18-cv-80994-DLB Document 145 Entered on FLSD Docket 11/08/2019 Page 1 of 4

                                    IN THE UNITED STATES DISTRICT COURT
                                     FOR THESOUTHERN DISTRICT OF FLORIDA


NITV FEDERALSERVICES,LLC                     9:18-cv-80994-DLB
         Plainti/                                                                  FILED BY                                        D.
                                                                                                                                         C.
VS
                                                                                              N0k 08 221S
                                                                               1
                                                                               F
ARTHUR HERRING 111,AND                                                         '
                                                                               !          ANOEt-A.r ,'.
                                                                                         ct           oF-
                                                                                                        JL.n
                                                                               !
                                                                               1         ;,1-4:En
                                                                                         t       .K u,'- k.'.:'':( .
                                                                                               ).0 !::It:L.,'k, .!.'-g.'. c,l'
                                                                                                             .

DEKTOR CORPORATION                                                                                . . ....       .
                                                                                                                     9j
                                                                                                                     .
                                                                                                                      ..
                                                                                                                       :
                                                                                                                       .
                                                                                                                       '
                                                                                                                       -:
                                                                                                                        .
                                                                                                                        =.x.r-.a-y........-s......jk
        Defendants



                                  M otionto Deny Claim ofDamages


        1,ArthurHerring 111,Defendantfiling Pro Se am filing thisM otion stated above.

              Duringthisentiremadeuptrial,thatthePlaintiff/lawyershave usedthecourtonjyasaweapontowaste
Defendant'sm oney and totry to putDefendantoutofbusiness,Defendanthasconstantly been subm itting independent
newsarticles,documents(includingfrom plaintiff'sownwebsite)andthefullABCNewsinvestigationvideo of2005,that
prove the ''business''nitv,thegadgetcvsa and the ownershave been a scam since nitvstarted in 1988.Theirscam
involvesselling a independently proven fake ''voice lie detector''and m ade uptraining to variousIaw enforcem enttypes
ONLY to m ake money.Severaltim esin the newsmedia,nitv ownerhum ble adm itted him selfhisgadgetwasa fraud and
eventwoofhumblesinstructorsadmittedinamajornewsarticletheyhaveneverseenanystudiesprovingc'vsawas
real.
        A product,withoutindependentproofthatitworks,iscalled a fake orfraud.Selling a fraud isa felony.Ifthat
productistw ing to pretend itisthe same asthe realproduct,thatfake productiscalled a counterfeit.Selling a
counterfeitisa felony.The U.S.governm entseizesbillionsofdollarsofcounterfeitproductseachyear.Mostfake
productsare harm less,such asfake cream to removew rinklesorforgrowing hair.Som efakes,likefake prescription
medicine,can be deadl y and cause m uch pain,long term seriousdam age ordeath ifthey are used.
         Thismade up (fake)lawsuit,bygreedyIawyersfailedto do theirIegalduediligencetoestablishanycredibilityof
theirclient'sIawsuitBEFOREthose Iawyersfiled it.Thisfake law suithasdone asm uch financialdam age and suffering to
the Defendantasthe harm almostanyfake m edicine could do to a person.Cvsa have been provenfor30 yearsby
variousnewsarticles,independentstudiesand docum entsto only be a gadgetwith NO betteraccuracy than a coin toss,
about50%.Independentdocuments,posted bythe Defendantfor18 yearson my com pany website and m y new s
website nitvcvsaexposed.com,have proven beyond anydoubtthe Plaintiffhasbeen selling afake ''voice lie detector'
andmadeuptrainingto2,500(currentniw'snumbers)variousIaw enforcementtypesinthe U.S.and someworldwide.
      Forsome unknow n reason,thiscourteitherhasrefused to read orto even Iookatthose massi
                                                                                          ve docum ents
Defendanthassubm itted.lfthiscourtdid,they would have dismissed thisworthlesscase aboutayearago and
sanctioned the Iawyersforfiling it.
        Onlybecausethe DefendantranoutofmoneybecausehisoriginalIawyersthoughttheironlyjobwasto create
worthless invoicesofbilling hoursfortheirown financialbenefitand Defendantwasrepresenting himsel  fforabout8
m onths,did nitv IawyersgetalIthe decisionstheywanted.Nitv Iawyersneverproved anything w ith facts,they were
sim plygiven favorstheyaskedforbythiscourt.
         Now,nitv/lawyerswantmillionsofdollarsclaimingtheysuffered damagesoflostsales.Lostsalesoffakelie
detectorsand m ade up training thatnitv claimsfor30 years?Really? No independentproofthatni
                                                                                          tv'sgadgetsand
   Case 9:18-cv-80994-DLB Document 145 Entered on FLSD Docket 11/08/2019 Page 2 of 4

made uptraininggiveanybetteraccuracythanacointoss,butnitv/ownerswantmoneyforsaleIosses?Really?Nitv
gadgetsthatcost$10,000each,made uptrainingat$1,400perperson,worthless''recertificationfees''of$400 per
person,every2years,forIife.How patheticandunjustifiedthisnitv/lawyerclaim is.
    Let'slook atsom e ofthe PROVEN FAG S aboutnitv,cvsaand itsow ners.In 1976,nitvow nerhum ble wasconvicted
ofunem ploymentfraud.In 1986,hum ble claimed hewastrained asa polygraph exam inerata polygraph school.The
ApAtAmericanPolygraphAssociation)saysNO suchschoolhumbleclaimedeverexisted.ln 1987,the 'Dr'(PhD)title
humble gave him selfwasafake,boughtfrom a store sellingotherfake diplom atitles.The newsm edia discovered
humble only boughthisfake diplom afrom a store,Iike a pizza.Hum ble claimed Iaterthe title wasa ''honorary''one.The
fake''diploma''itselfprovesno word of'honorary''isonthere.In 1988,nitv/humblestartedto sellhis''cvsa''.ln 1988,
nitv/humble usedtheGreatSealoftheUSashissymbolfornitv.Thatisafederaloffense,withpenaltiesofjailandfines.
How manymillionsoftimesdidnitv/ownersdothatover30years?ln1988,ni        tv/humble usedthe USmailtospread his
scam.Thatismailfraud,afelony.How manymillionsoftimesdid nitv/humble dothat?In1988,thesameyearhumble
claimed HEinventedthecvsa,humblewasconvicted ofcopyrightfraud.ItwasIaterproventhefirstcvsa(COMPUTER
voicestressanalyzer)gadgetnitvsoldfor10yearshadNO computer.lthasbeen proven humbleonlyboughtaDektor
PSE 101 and had a persontry,repeattry,to make itI ook differentso hum ble could sellitas HIS invented ''voice Iie
detector''. Hum ble admitted,m any yearsIateron hiswebsite,the firstcvsa gadgethe sold for10 yearsw asANALOG.
ComputersareDIGITAL.Thatmeanshumblecommittedfraud,afelony.How manycvsagadgetsdidnitv/humblesellas
''com puters''? M any m ore countsoffelonies.Thatrem ade cvsa did NOT perform correctlyand did notdisplay the
correctpatternsforVoiceStressAnalysisthatonlyDektorC/Sinventedin1969.Dektorboughtseveralanalogcvsa's
from the internetand from police departmentsthathad boughtcvsa and stopped using them because ofpooraccuracy
in crim inalcases.Dektorcom pared the patternsto the originalPSE 101.W e saw the cvsa patternsdid notmatch PSE
patternsatall.Thatm eanswrong resultsby cvsa ontests.The rem ade cvsatestformatsby hum ble also added to the
pooraccuracy results.The cvsa softw are program,made from the firstfake analog cvsa,also did notproduce correct
patternsand would crash and freeze on a regularbasis,according to currentow nersyearsago.In 2002,the m ilitary paid
almost$1millionforcvsa'sandtraining.W ithin3years,the militaryBANNED thecvsabecauseofpooraccuracy.That
wasdocumented byABC Newsin2005.ln2005,the U.S.governmentfoundhumble/nitvguiltyofsellinghiscvsa'sto
countriesconsidered notfriendly to the US.Nitvw asfined heavily forthat.In about2005,nitv started to make up
''studies/surveys''nitvclaimedwerebythe militarythat''proved''cvsawas''''98% accurate''forIiedetection.NO
contactinformationhaseverbeengivenbynitvto provewhereorwho didthose''studies/surveys''.In2012,nit'        vclaims
theChapman ''stud/'provedcvsawas''98% accurate'   '.Nitvclaimedthe ''study''waspublished ina''scientificjournal''
(nitv'swords)calledCriminalisticsandCourtExpertise,2012Annuallssue,#57.The ''  journal''doesNOTexistatall.
Nobodycan find it.The Library ofCongresssaysitdoesnotexist.Nitv and itsIawyersREFUSEto provide the contact
informationforthatjournalto proveitisreal.W hy not?Thefad isNitv madeupthe''journal''and ''stud/'onlyto make
buyersthinkcvsa wasaccurate because NO independentstudy to date showscvsaand training isany betterthan acoin
tossforlie detection.Chapm an worked fornitv for20 years,so any study he did would notbe considered unbiased.
Chapm an DIED in 2011,so nobody knowsifChapman even wrote it.Fact:the ''study'  'w asnota study,itwasonly a14
pagearticletalkingaboutIiedetection.Thearticle NEVERmentionscvsaornitvatall.So how cannitv/ownersclaim it
provescvsa is-98% accurate''? Nitv cannot!The ''study''had a co-author,M arîgo Stathis.She refusesto talkon the
phoneoransweranyemailsaboutwho publishedthejournal.W hy?Niw stillowesabout$800,000judgementtheyIost
ina2005 Iawsuitforliable.Nitvrefusesto payit.In2018,nitv/lawyersdemandedand gotthiscourtto demandlremove
amassivesectionof49 pagesonmyDektorwebsitedetailingthenitv/cvsascam.A clearviolationofmyfreedom of
speech,expression and press.Nitv also demanded and gotthe courtto demand Iremove a m assive NEW S website that
hadactualdocumentsprovingnitv/cvsa/ownershavebeenascam since 1988.A clearviolationofmyfreedom of
speech,expression and PRESS.Nitvtried to getanothernewswebsite thisyearto remove aIloftheirproofofthe
nitv/cvsa/ownerscam.NitvFAILED todoso becausethatwebsitehadaIawyerwhotoldnitvIawyerstostuffit.Court
documentsshow thatnitvused formermili
                                    taryintelligenceofficersto plantliesaboutaliedetectorbusinessinamajor
newswebsite foryearsto tryto putthem outofbusiness.Othercourtdocum entsshow thatthe w ife ofa nitv owner
tried to getthe ownerofanotherIie detectorbusinessto sellhisdevice in a illegalw ay.ln 2019,the attorneygeneralof
Floridalauncheda investigationon nitv/ownersforfraudandfalseadvertising.Iand manyotherpeopleweredeposed.I
  Case 9:18-cv-80994-DLB Document 145 Entered on FLSD Docket 11/08/2019 Page 3 of 4

personallygaveover2,000documentstotheAG'sofficeaboutthe nitv/cvsa/owners.Theniw'sscam currentlyis
nitv/lawyersusingthe FEDERALcourtasaweaponagainstDektor/Herringto getmoneyfortheirfakeand madeup
''losses''.Really? The Iistgoesonandonproving nitv/cvsa/ownershasbeenand stillisamajorscam thatis
international.

                                     Claim sofDam ages
      ANYandALLclaimsofdamagesand/or''Iosses''ofsalesand/orincomebynitv/ownersM UST be refusedbythis
court.Nitv/ownershiredtheirownaccountingfirm to 'calculate Iosses/',knowingtheaccountingfirm would saywhat
nitvwanted them tosay.Thesametacticused bynitv/ownerswhentheywereallowed bythiscourttochosetheirown
IT person to m ake a ''report'aboutwhattheyfound on my hard drive.But,the accounting firm FAILED to use m any
im portantfactsin theircalculations.Because ofthose om issions,the docum entssubm itted bythatfirm have NO value
andNO accuracy.ThosevariousdocumentswereGIVFN tothem bynitv/owners.Ifyoucan'ttrustthe messenger,you
certainlycan'ttrustthemessage!First,nitv/ownersdid NOT providetheactualNAM ESandcontactinformationoftheir
buyersto PROVEthose people actually boughtcvsa and training.NitvONLY gave num bersofbuyers.Those num bersare
constantly differenton differentnitv Iocations.One place nitvsays2,000 buyersofcvsa.Anotherplace nitvsays2,500
buyersofcvsa.Ondocumentsto the accounting firm ,nitv says2,800 buyersofcvsa.W hich numberiscorrect? On nitv
w ebsite for30years,nitvgave num bersofpeoplethey trained ingovernm ent,Iaw enforcem entand others.NEVER
nam es.The courtsand theirdecisionsare based on FACTS,not''take my word forit''.Contactinform ation ism andatory
to prove they are realbuyers. Because the accounting firm NEVER had the nam esand contactinform ation,they could
notverifythe cvsa buyersstillusing it.Thatisimportantto know because lhave found,for30 years,more and more
cvsa buyershave stopped usingcvsa because ofitscointossaccuracy.Thatwould mean Iossoffuture purchasesofcvsa
andtrainingbythoseformercvsausers.ThatalsomeansfutureIossofrevenueofnitv's''recertificationfees''of$400
perperson,everytwo years,forlife.The accounting firm did NOT considerthat.The accounting firm DID NOT consider
the many timesnitv owner,fake ''DK'humble,Iied abouthim self,hiscvsa gadgetand wasCAUGHT in those liesbythe
newsm edia,in courtsand Iieson nitv websi te thatwere proven asIiesby possible buyersso cvsa'swere notbought.
The accounting firm did notconsidernitv'sex-em ployeesselling theirown ''voice Iie detectors''thatwere taking sales
awayfrom nitvandfrom THEIRcommentsexposingthenitv/cvsascam.Theaccountingfirm didnotconsidertheIossof
salesto nitv becauseofother''voice Iie detectors''being sold for30 years.The accountingfirm did notconsiderthat
nitv'sow n lawyersstated in theirCom plaintagainstm e thatNIW suffered NO,repeat NO Iossoflaw enforcementsales.
Since nitv statestheyONLY sellto law enforcementtypesfor30yearsand nitv'sown lawyerssaynitv neversuffered any
sales Iosses,then W HERE are nit'v Iosses? The accounting firm NEVER considersthe dam age done to cvsasalesbythe
newsm edia doing variousstories,worldw ide,exposing the Iies by nitv abouttheircvsa accuracy.The accounting firm
NEVER considersthe damage nitv did to THEM SELVES byW AITING 18,10 oreven 5 yearsofm yfactsabout
nitv/cvsa/ownersbeingpostedonmyDektorwebsiteforthe 18yearsIhaveowned Dektor.Theaccountingfirm didnot
considerthatnitv/ownersALLOW ED myemailsand mailingsaboutnitv/cvsa/ownersto continuefor18years.W hydid
nitvallow thosemailingstocontinueifnitv/ownersthoughtmymailingsand postingswere aIlliesandcausingnitvloss
ofcvsasales,trainingand 'recertificationfees''?Theaccountingfirm NEVERcalculatedthedamagenitv/ownersdidto
themselvesfornitv'sresponsibilityofallowingthesameactions(websi   teposting.emails,mailings)byDektorto
continuefor18yearsthatnitvisNOW sayingwere IiesandisclaimingtheyIostmoney becauseofDektor/Defendant's
actions.W hy did nitv waitYEARS,w hile they claim now theywere Iosing millionsofdollarseachyear? In 2003,a nitv
lawyersentDektor/myselfaIetterthreateningaIawsuitifIeversaid anythingunkindaboutnitv,humbleorcvsa.I
ignored nitv's pettythreats.Now,18 yearslater,nitv isclaim ing Iossesofm illionsofdollars?W hywould anyone wait
untiltheyIostmillionsofdollars,instead ofwhentheyIostjust$100,000,beforetheysued?Doesnitv/owners/lawyers
realize you cannotsue someone forstating factsorrepeating documented facts?M y newswebsite,
nitvcvsaexposed.com,ONLY,repeatONLY,had manydocumentsthatPROVED nitv/cvsa/ownerswereascam for30
years.Thatsam e newswebsite also had various newsarticlesand the ABC Newsinvestigation from 2005 thatproved
nitv/cvsa/ownerswere afraud.Thatsamenewswebsitealso had documentsand copiesofmailingsand emails
nitv/ownerssentto millionsofpeoplemakingstatementsclaimingDektor,PSEand myselfwere notcredible.AIIIies.
Thatsamenewswebsitenitv/owners/lawyersdemanded beshutdownandwasapproved bythiscourtandjudge.The
   Case 9:18-cv-80994-DLB Document 145 Entered on FLSD Docket 11/08/2019 Page 4 of 4
accountingfirm did notconsiderthefactthe sinceJanuary,the attorney general'soffice opened a case offraud and
falseadvertisingagainstnitv/owners.Ifmyfactsaboutni
                                                  tv/cvsa/ownersareaIlIies,thenwhyistheAG openinga
criminalcase againstnitv/owners.ThatfacthasbeenpublicsinceJuly2019.
      So nitv/ownerswanttoblameme,ONLYme,butnobodyelse,foralloftheirtroubles,problems,theirliesand
theirsalesIossesfor30 yearsoftheirfake cvsa lie detectorsand m ade up training?Those same onesthatneverhad
betteraccuracythanacointossforIiedetection.W illnitv/ownersalso blamemeforacloudydayorwhentheircar
needsrepairs?Nitv/ownersmadetheirownfatewiththeirscam.Now theywillhaveto Iivewi  thitanditsIegal
consequences.
       Severaltim eslate Iastyear,Im entioned severalsettlementoffersto niw Iawyers.Nitv lawyersrefused.They told
m e ifnitvsettled,they would Iose a lotofm oneyfrom Iegalbilling hours,by two Iaw firms,paid by nitv.Lawyersare
supposedto havetheirclient'sbestinterestsinmind.Because ni
                                                         tvlawyersweresogreedy,nitv/ownersarenow going
to be crim inally prosecuted bythe Florida attorneygeneral'soffice forfraud and false advertising.Otherstatesattorney
generalsare Iookingintothismatter.Probably,atsome point,nitv/ownerswillbegettinganotherlawyerandsuingtheir
currentIawyersform alpractice foronlycaring abouttheirow n wallets,instead oftheirclients,nitvow ners:hum ble,
kane andtheirw ives.



        ArthurHerring 111,Defendant
        400 E.Station Ave.#225
        Coopersburg,PA 18036
         Phone:215.631.1448
        Em ail;Adm in@ dektorpse.com




                                    CERTIFICATE OFSERVICE

1certi
     fythaton Novem ber5,2019 lfiled thisdocumentwith the ClerkofCourtby certified m ailand served this
documentby U.S.mailto PlaintifrsIawyers,Desousa and D'loughy,to theiraddresseslisted ontheirdocuments.

                                  ArthurHerring 1Il
